Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the Amendment in Reply to First Action Interview Office Action Summary mailed 2 May 2022 have been fully considered but they are not persuasive.
Applicant argues the limitation of “in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets” is not abstract and does not recite an abstract idea and further recites a practical application. However, the machine learning is not really integrated into the claim and the "selecting a graphical selector in the GUI" is recited at a high level of generality. The limitation in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional element – “computing device,” “display,” “graphical user interface (GUI),” “graphical selector” and “machine learning module”.  The “computing device,” “display,” “graphical user interface (GUI),” “graphical selector” and “machine learning module” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as seen in ¶¶ 0078 and 0097 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
	Further, Applicant argues White fails to teach and suggest “in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets”. However, White teaches the “system may recognize that recurring transactions (e.g., phone bills, subscriptions, monthly charges, etc.) may be excluded from the group even though such transactions are made during the predefined time period. For example, the system may exclude periodic and other unrelated payments, such as recurring payments that were set up prior to the creation of the group” (White: column 11, lines 7-13) and further the “transactions may also be included or excluded automatically. This may be based on predetermined rules, for example. According to an embodiment of the present invention, the system may identify and category transactions that meet certain requirements and characteristics. Each member may then have an option to exclude, add and/or correct transactions as part of the group” (White: column 11, lines 54-60). White further shows a graphical selector example for removing transactions in Fig. 8, 812. Therefore, Applicants arguments have been fully considered but they are not persuasive

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-3 and 6-20  are directed to receiving a plurality of experience sets, presenting a list of at least a portion of the experience set, and in response to user selection, removing one or more recurring transactions, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and claims 12 and 20) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 

A method for improved visualization of transaction data from a financial services computer network, the method comprising:
receiving, at a computing device, a plurality of experience sets, wherein each experience set comprises an experience set name, an experience set timing data, and an experience set amount, wherein each experience set encompasses one or more non-recurring transactions that relate to each other, wherein each of the one or more transactions comprises a transaction place, a transaction time, and a transaction;
presenting, on a display of the computing device, a graphical user interface (GUI) comprising:
a list comprising at least a portion of the experience set name for experience sets within a selected time period, wherein the list comprises the at least a portion of the experience sets presented in a chronological order based on the experience set timing data for each of the experience sets; and
in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a computing device,” “a display,” “a graphical user interface (GUI),” “a graphical selector” and “a machine learning module” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “computing device,” “display,” “graphical user interface (GUI),” “graphical selector” and “machine learning module”  language, “receiving… a plurality of experience sets, wherein each experience set comprises an experience set name, an experience set timing data, and an experience set amount, wherein each experience set encompasses one or more non-recurring transactions that relate to each other, wherein each of the one or more transactions comprises a transaction place, a transaction time, and a transaction; presenting …a list comprising at least a portion of the experience set name for experience sets within a selected time period, wherein the list comprises the at least a portion of the experience sets presented in a chronological order based on the experience set timing data for each of the experience sets; and in response to a user selecting … removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “removing one or more recurring transactions identified … trained on a set of user transactions from the presented experience sets” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers a steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional element – “computing device,” “display,” “graphical user interface (GUI),” “graphical selector” and “machine learning module”.  The “computing device,” “display,” “graphical user interface (GUI),” “graphical selector” and “machine learning module” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“computing device,” 
“display,” 
“graphical user interface (GUI),” 
“graphical selector”
“machine learning module”  and
“a financial services computer network”
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0078 and 0097 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0088704 A1 to Votaw et al. ("Votaw") in view of United States Patent No. 11,132,661 B1 to White, III et al. ("White").

As per claim 1, the claimed subject matter that is met by Votaw includes:
a method for improved visualization of transaction data from a financial services computer network, the method comprising (Votaw: ¶ 0037): 
receiving, at a computing device, a plurality of experience sets, wherein each experience set comprises an experience set name, an experience set timing data, and an experience set amount, wherein each experience set encompasses one or more non-recurring transactions that relate to each other, wherein each of the one or more transactions comprises a transaction place, a transaction time, and a transaction (Votaw: ¶¶ 0038, 0040, 0042, 0060 and 0123);
presenting, on a display of the computing device, a graphical user interface (GUI) comprising:
a list comprising at least a portion of the experience set name for experience sets within a selected time period, wherein the list comprises the at least a portion of the experience sets presented in a chronological order based on the experience set timing data for each of the experience sets (Votaw: ¶¶  0060, 0096-0097 and 0116).
Votaw fails to specifically teach in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets. The Examiner provides White to teach and disclose this claimed feature.
The claimed subject matter that is met by White includes:
in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets (White: column 10, lines 37-59 and column 11, lines 1-13 and 40-65 and Fig. 8, 812)
Votaw teaches system and method for visualizing transactions. White teaches a comparable system and method for visualizing transactions that was improved in the same way as the claimed invention. White offers the embodiment of in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of excluding recurring transactions as disclosed by White to the method and system for visualizing transactions as taught by Votaw for the predicted result of improved methods and systems for visualizing transactions.
As per claim 3, the claimed subject matter that is met by Votaw and White includes:
displaying on the graphical user interface of the computing device, alongside the portion of the experience set name for each of the experience sets, one or more experience details selected from a group consisting of an experience set location, an experience set time span, an experience set amount that corresponds to a total of all transaction amounts in the experience set, a list of three transaction names for transactions with greatest transaction amounts in the experience set, and a combination thereof (Votaw: ¶¶ 0038 and 0040).
The motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Votaw and White includes:
in response to a user input, displaying a territorial map showing each transaction place encompassed by a chosen experience set (Votaw: ¶¶ 0039 and 0097).
The motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Votaw and White includes:
in response to a user input, modifying an experience set (Votaw: ¶¶ 0092 and 0140).
The motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Votaw and White includes:
receiving from a user feedback regarding an experience set (Votaw: ¶ 0154).
The motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Votaw and White includes:
wherein an experience set comprises transactions made within a preset distance to a user’s default location and within a preset time window around noon (Votaw: ¶ 0156).
Votaw and White may not expressly teach “around noon”. However, because Votaw teaches selecting any time (Votaw: ¶ 0156), it would have been obvious to a person of ordinary skill in the art to try and select noon because merely using different times from that in the prior art would have been obvious matter of design choice. Further motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Votaw and White includes:
wherein an experience set comprises transactions made farther than a preset distance from a user’s default location (Votaw: ¶ 0156).
The motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Votaw and White includes:
wherein an experience set comprises transactions made within a preset distance to a user’s default location and within a preset time window around 9 p.m (Votaw: ¶ 0156).
Votaw and White may not expressly teach “around 9 p.m.”. However, because Votaw teaches selecting any time (Votaw: ¶ 0156), it would have been obvious to a person of ordinary skill in the art to try and select around 9 p.m. because merely using different times from that in the prior art would have been obvious matter of design choice. Further motivation for combining the teachings of Votaw and White are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Votaw includes:
A method for improved visualization of transaction data from a financial services computer network, the method comprising (Votaw: ¶ 0037):
receiving, at a computing device, a plurality of experience sets, wherein each experience set comprises an experience set name, an experience set timing data, and an experience set amount, wherein each experience set encompasses one or more non-recurring transactions that relate to each other, wherein each of the one or more transactions comprises a transaction place, a transaction time, and a transaction amount, wherein each of the plurality of experience sets excludes one or more recurring transactions identified via a machine learning model trained on a set of user transactions (Votaw: ¶¶ 0038, 0040, 0042, 0060 and 0123);
presenting, on a display of the computing device, a graphical user interface (GUI) comprising an indication of at least one experience set and at least one of a transaction amount total for the at least one experience set or one or more transactions of the at least one experience set (Votaw: ¶¶  0060, 0096-0097 and 0116).
Votaw fails to specifically teach in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets. The Examiner provides White to teach and disclose this claimed feature.
The claimed subject matter that is met by White includes:
in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets (White: column 10, lines 37-59 and column 11, lines 1-13 and 40-65 and Fig. 8, 812)
Votaw teaches system and method for visualizing transactions. White teaches a comparable system and method for visualizing transactions that was improved in the same way as the claimed invention. White offers the embodiment of in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the presented experience sets. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of excluding recurring transactions as disclosed by White to the method and system for visualizing transactions as taught by Votaw for the predicted result of improved methods and systems for visualizing transactions.


Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of White and United States Patent No. 10,402,896 B1 to Lopez et al. ("Lopez").

As per claim 12, the claimed subject matter that is met by Votaw and White includes:
A method implemented on a computer for humanizing in a graphical user interface presentation of transaction data from a financial services computer network, the method comprising (Votaw: ¶ 0037): 
receiving, at a computing device, a plurality of experience categories, wherein each experience category has an experience category name and an experience category amount, wherein each category encompasses one or more experience sets of a common experience set type, wherein each experience set has an experience set name, an experience set date, an experience set time span, and an experience set amount, wherein each experience set further encompasses one or more transactions that relate to the experience set, and wherein each of the one or more transactions has a transaction place, a transaction time, and a transaction (Votaw: ¶¶ 0038, 0040, 0042, 0060 and 0123);  
presenting on a display of the computing device, a graphical user interface (GUI) comprising:
a schematic for a selected time period showing at least two experience categories (Votaw: ¶¶  0060, 0096-0097, 0116 and 0156).
Votaw fails to specifically teach 1.) a distinct graphical element indicative of the experience category amount in the time period for each experience category, and a dropdown menu to select a new experience category and 2.) in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the at least two experience categories. The Examiner provides White to teach and disclose claimed feature 2.
The claimed subject matter that is met by White includes:
in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the at least two experience categories (White: column 10, lines 37-59 and column 11, lines 1-13 and 40-65 and Fig. 8, 812)
Votaw teaches system and method for visualizing transactions. White teaches a comparable system and method for visualizing transactions that was improved in the same way as the claimed invention. White offers the embodiment of in response to a user selecting a graphical selector in the GUI, removing one or more recurring transactions identified via a machine learning model trained on a set of user transactions from the at least two experience categories. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of excluding recurring transactions as disclosed by White to the method and system for visualizing transactions as taught by Votaw for the predicted result of improved methods and systems for visualizing transactions.
Votaw and White fail to specifically teach 1.) a distinct graphical element indicative of the experience category amount in the time period for each experience category, and a dropdown menu to select a new experience category. The Examiner provides Lopez to teach and disclose claimed feature 1.
The claimed subject matter that is met by Lopez includes:
a distinct graphical element indicative of the experience category amount in the time period for each experience category, and a dropdown menu to select a new experience category (Lopez: column 6, lines 46-57, column 9, lines 14-43, column 10, lines 36-48, column 13, lines 3-17 and column 14, lines 4-15 and Figs. 12-16)
Votaw and White teach systems and methods for visualizing transactions. Lopez teaches a comparable system and method for visualizing transactions that was improved in the same way as the claimed invention. Lopez offers the embodiment of a distinct graphical element indicative of the experience category amount in the time period for each experience category, and a dropdown menu to select a new experience category. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of excluding recurring transactions as disclosed by Lopez to the method and system for visualizing transactions as taught by Votaw and White for the predicted result of improved methods and systems for visualizing transactions.
As per claim 13, the claimed subject matter that is met by Votaw, White and Lopez includes:
presenting, on the display of the computing device, a scrollable list comprising at least a portion of the experience category name for each of the experience categories within the time period, wherein the scrollable list is a timeline having the experience categories presented in a chronological order based on the experience set timing data for each of the experience sets (Votaw: ¶¶ 0060 and 0116).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising, in response to a user input, changing the time period, and accordingly updating at least one of the scrollable list and the schematic (Votaw: ¶¶ 0060, 0116 and 0156 and Lopez: column 6, lines 46-57, column 9, lines 14-43, column 10, lines 36-48, column 13, lines 3-17 and column 14, lines 4-15 and Figs. 12-16).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising, in response to a user input, displaying the one or more experience sets encompassed by a category (Votaw: ¶¶ 0039 and 0097).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising, in response to a user input, displaying a territorial map showing each transaction place encompassed by a chosen experience category (Votaw: ¶¶ 0039 and 0097).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising, in response to a user input, modifying an experience category (Votaw: ¶¶ 0092, 0139 and 0140).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising receiving feedback from a user regarding an experience category (Votaw: ¶ 0154).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Votaw, White and Lopez includes:
further comprising, in response to a user input, changing an experience set name, removing a transaction from an experience set, adding another transaction to an experience set, merging an experience set with another experience set, or a combination thereof (Votaw: ¶¶ 0092 and 0139).
The motivation for combining the teachings of Votaw, White and Lopez are discussed in the rejection of claim 12, and are incorporated herein.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of White as applied in claim 1, and further in view of United States Patent Application Publication No. 2015/0287134 A1 to Budzinski ("Budzinski").
As per claim 2, the claimed subject matter that is met by Votaw and White includes:
presenting, on the display of the computing device, for the time period showing, for each day with at least one experience set, a graphical element indicative of a total of all experience set amounts in that day (Votaw: ¶¶  0060, 0096-0097, 0116 and 0156)
Votaw and White fail to specifically teach a calendar. The Examiner provides Budzinski to teach and disclose this claimed feature.
The claimed subject matter that is met by Budzinski includes:
a calendar (Budzinski: ¶¶ 0036 and 0043 and Fig. 4-6)
Votaw and White teaches systems and methods for visualizing transactions. Budzinski teaches a comparable system and method for visualizing transactions that was improved in the same way as the claimed invention. Budzinski offers the embodiment of a calendar. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the calendar as disclosed by Budzinski to the systems and methods for visualizing transactions as taught by Votaw and White for the predicted result of improved systems and methods for visualizing transactions. No additional findings are seen to be necessary. 
As per claim 4, the claimed subject matter that is met by Votaw, White and Budzinski includes:
further comprising, in response to a user scrolling through the list, highlighting in the calendar a graphical element that corresponds to a topmost experience set visible on the display (Votaw: ¶ 0116 and  Budzinski: ¶¶ 0036 and 0043 and Fig. 4-6).
The motivation for combining the teachings of Votaw, White and Budzinski are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Votaw, White and Budzinski includes:
further comprising, in response to a user tapping on a graphical element in the calendar, automatically scrolling the list to place a corresponding experience set to be visible on the display above other experience sets (Votaw: ¶ 0116 and  Budzinski: ¶¶ 0036 and 0043 and Fig. 4-6).
The motivation for combining the teachings of Votaw, White and Budzinski are discussed in the rejection of claim 2, and are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627